         Case 9:21-cv-00080-DWM Document 11 Filed 08/10/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


MARCUS T. REUM, et al.,
                                                         CV 21-80-M-DWM
                      Petitioners,
                                                            JUDGMENT
  vs.

MARY A. REUM, et al.,

                      Respondents.



         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

   X    Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
  Defendants pursuant to Rule 58 of the Federal Rules of Civil Procedure. This
  matter is DISMISSED WITH PREJUDICE.

        Dated this 10th day of August, 2021.

                                     TYLER P. GILMAN, CLERK

                                     By: /s/ N. Stephens
                                     N. Stephens, Deputy Clerk
